Name: Commission Regulation (EC) No 201/97 of 31 January 1997 derogating from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  America;  animal product
 Date Published: nan

 Official Journal of the European Communities No L 31 /63. 2 . 97 1 EN I COMMISSION REGULATION (EC) No 201/97 of 31 January 1997 derogating from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 9 and 13 thereof, Whereas Article 12 (6) of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 135/97 (4), provides for licence applications to be lodged in the first 10 days of each quarter with regard to export of beef and veal to the United States with export refunds; whereas Commission Regulation (EC) No 5/97 of 6 January 1997 suspending the advance fixing of export refunds on beef and veal (*) and Commission Regulation (EC) No 49/97 of 14 January 1997 providing for the rejection of applications for export licences in relation to products falling within the beef sector (6) have suspended and rejected applications for export licences lodged in the first 10 days of January; whereas a new period for application of licences for export to the United States in the first quarter of 1997 should be provided as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 1 . By way of derogation from Article 12 (6) of Regula ­ tion (EC) No 1445/95 the licence applications in respect of the first quarter of 1997 may be lodged only in the first 10 days of February 1997 . 2 . By way of derogation from Article 12 (9) of Regula ­ tion (EC) No 1445/95 licences related to the applications referred to in paragraph 1 shall be issued on 21 February 1997 . Article 2 This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2) OJ No L 296, 21 . 11 . 1996, p . 50 . 0 OJ No L 143, 27. 6. 1995, p . 35 . (4) OJ No L 24, 25 . 1 . 1997, p. 14 . (5) OJ No L 3, 7 . 1 . 1997, p. 3 . (*) OJ No L 12, 15 . 1 . 1997, p. 29 .